Citation Nr: 0111429	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fever of unknown 
origin.

2.  Entitlement to an initial evaluation in excess of 
10 percent for low back pain with history of 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, his son, and RH



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1999.  He served in Southwest Asia from February 1998 to May 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
low back pain with history of spondylolisthesis and assigned 
a 10 percent evaluation, effective April 13, 1999, and denied 
service connection for cytomegalovirus, claimed as fever of 
unknown etiology.

In March 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In March 2001, the veteran, his spouse, his son, and RH 
testified at a personal hearing before the undersigned Board 
Member; a transcript of which has been associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence along with a waiver of initial review by 
the RO.  Accordingly, the Board may proceed with appellate 
review of the veteran's claims.  38 C.F.R. § 20.1304(c) 
(2000).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for low back pain with history of 
spondylolisthesis is addressed in the remand portion of this 
decision.



FINDING OF FACT

Fever of unknown origin has been attributed to service in the 
Persian Gulf.


CONCLUSION OF LAW

Fever of unknown origin was incurred in service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical record show that on May 2, 1998, the 
veteran was seen with a 102-degree fever.  The veteran 
reported a sudden onset of the fever.  The assessment was 
viral syndrome.  The veteran was seen two days later with a 
continued complaint of fever.  The assessment was 
gastroenteritis.  On May 5, 1998, the veteran stated he was 
much better.  The assessment was resolving gastroenteritis.

On May 31, 1998, the veteran complained of a five-day history 
of high fever, chills, and chest pain.  The examiner entered 
an assessment of febrile illness of unknown etiology.  The 
following day, the veteran reported continuing to have a 
fever, which had started on May 27, 1998.  He stated there 
was no improvement, but denied any worsening of symptoms.  
The assessment was continuing fever and malaise for five 
days.

On June 5, 1998, the veteran reported he had developed a 
fever after two weeks following his return from Southwest 
Asia, which had lasted nine days.  The examiner stated all 
tests that had been conducted were normal to this point.  He 
noted the veteran had had a fever of 104 degrees initially, 
but that it was now to 102 degrees.  The veteran complained 
of body aches.  The assessment was probable arboviral fever.

The veteran was hospitalized from June 8, 1998, to June 17, 
1998, and underwent testing.  The final diagnosis was fever 
of unknown origin.

In November 1998, the veteran reported continued fatigue and 
decreased ability to do physical training.  He denied having 
a fever.  The assessment was cytomegalovirus, mononucleosis.

The January 1999 separation examination shows the veteran 
reported he had easy fatigability since being in Saudi Arabia 
in May 1998.  He also reported fevers of unknown etiology 
since 1998.

The veteran submitted several lay statements from his spouse, 
family, friends, and fellow servicemen regarding his long-
term fever in service and the relapses has had since that 
time.

In an October 1999 medical record, a private physician stated 
he had seen the veteran in September 1999 and October 1999 to 
discuss a febrile syndrome that had debilitated him in May 
1998.  The private physician reported detailed findings from 
the veteran's service medical records and examined the 
veteran.  His impression was that the veteran had 
"[r]esolving febrile syndrome that certainly met the 
criteria of 'fever of unknown origin.'"  He stated it 
appeared to be a viral syndrome that was acquired while in 
Saudi Arabia characterized by a host of fairly nonspecific 
systemic symptoms, such as myalgias, sweats and fevers, but 
also some fairly specific complaints, such as abdominal pain, 
nausea, and vomiting.  The private physician stated he 
disagreed with the determination that cytomegalovirus had 
preexisted service.

In March 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated at the time he was 
deployed to Saudi Arabia, he was very healthy.  The veteran 
reported that following receipt of the third series of the 
Anthrax vaccine, he developed high fevers, where he was 
hospitalized for 10 days to determine the cause.  He noted 
the cause of the fevers was never found.  The veteran stated 
he was not the only one that developed such problems after 
receipt of the Anthrax vaccine.  He asserted that the cause 
of his fevers was not due to cytomegalovirus.

In March 2001, the veteran, his spouse, his son, and RH 
testified at a personal hearing before the undersigned Board 
Member.  The veteran submitted records at the hearing that 
related to the Anthrax vaccine.  Specifically, an article 
showed that a particular batch of the Anthrax vaccine, 
FAV020, which had been used on service people, had been given 
a new expiration date without testing it for safety.  The 
veteran also submitted documentation showing he received his 
Anthrax vaccine from the FAV020 batch.  The first three 
series of the vaccine were administered on March 18, 1998, 
April 1, 1998, and April 15, 1998.  The veteran submitted 
additional evidence related to the Anthrax vaccine.

Mr. RH testified he was a colonel in the Air Force Reserves 
and had been assigned to the Pentagon for 12 years before he 
retired in 1999.  He stated he was against administering the 
Anthrax vaccine and had done research, where he found the 
vaccine was causing problems and possibly contributed to 
veterans from the Gulf War.  Mr. RH stated that the Army 
Surgeon General had testified before Congress that the 
Anthrax vaccine should not be ruled out as the cause of the 
Gulf War illnesses.  He added he had met with people who had 
been injured by the vaccine and had had a similar experience 
to that of the veteran's and had also received the vaccine 
from the same batch as the veteran; FAV020.  Mr. RH stated 
there had been 13 hearings before Congress and he had been 
able to attend most of these hearings, including testifying 
at several of them.  He stated that based upon what he had 
learned, he felt research was needed to prevent people from 
getting sick from the Anthrax vaccine.

The veteran testified he had been in good health prior to 
going to the Persian Gulf.  He noted the onset of his 
disability had occurred following his return from the Persian 
Gulf.  He stated he had had recurring attacks since his long 
episode of high fevers; the last one occurring one year 
prior.  The veteran stated he was in bed for two weeks with 
high fevers.  He noted his energy level was not what it used 
to be and that he felt very fatigued.  He estimated he would 
lose three to four weeks per year because of recurring 
attacks.  

The veteran's spouse testified she lived in fear wondering 
when the veteran's disability would flare up.  She stated she 
was worried about what the future held for the veteran.  The 
veteran's spouse stated when the veteran would have a flare-
up, he would get the chills, where his whole body would 
shake.  She noted that during one of the flare-ups, the 
veteran's fever had gone up to 105 degrees and that he had 
become delirious.  The veteran's spouse stated she could not 
count the number of times she had to rush the veteran to the 
hospital because of his high fevers.

The veteran's son stated the veteran had missed a baseball 
game where the dads were going to play with their sons 
because the veteran was in the hospital.  When asked what it 
was like when his father was sick, the veteran's son stated, 
"Bad."  He noted he and his sister had to do more chores 
around the house because his father was not able to help out 
as much.  The veteran's son stated he could not play sports 
with his dad.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Further, the record discloses that the RO informed the 
veteran in the August 1999 rating decision and the September 
1999 statement of the case of the evidence necessary to 
establish service connection for cytomegalovirus, claimed as 
fever of unknown origin.  In the September 1999 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claim for service connection, 
including the regulations related to undiagnosed illness.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran is 
presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board notes that at the time of the issuance of the 
August 1999 rating decision, the September 1999 statement of 
the case, and the May 2000 supplemental statement of the 
case, the veteran did not have a representative, and thus 
there was no representative to copy on these determinations.  
Of record is VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, which shows the 
veteran appointed a representative, The American Legion, on 
June 5, 2000.

Additionally, the veteran has not identified any treatment 
for his fevers of unknown origin.  Specifically, in the 
veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran stated, "not 
applicable" when asked what physicians and hospitals he had 
been treated by for the illness for which he sought service 
connection.  The veteran has submitted medical records and 
has not informed VA of any other additional records that need 
to be obtained.

Finally, in accordance with its duty to assist, the RO has 
had the veteran undergo a VA examination related to his 
claim.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  See 38 U.S.C.A. 1117 (West 1991); 38 C.F.R. 3.317 
(2000).  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to a physician, and other, non-medical 
indicators that are capable of independent verification.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  See 38 C.F.R. 3.317. 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See id. 
at (b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
including the testimony at the RO and Board hearings, the 
Board finds that the evidence supports the grant of service 
connection for fever of unknown origin.  The veteran's fever 
of unknown origin was shown in service during the Persian 
Gulf era to a degree of 10 percent or more.  The veteran has 
brought forth competent medical evidence and lay evidence 
that establish he has had recurrent fevers of unknown origin 
for at least six months, and thus he has established that 
such disability is chronic.  Specifically, in the October 
1999 letter, the private physician stated the veteran met the 
criteria for a diagnosis of fever of unknown etiology.  
Whether the cause of the fever is the Anthrax vaccine or not, 
the veteran developed this fever during his service in the 
Persian Gulf, and the fever is not attributed to a known 
diagnosis.

The Board is aware that the veteran's symptoms have been 
attributed to cytomegalovirus, a known clinical diagnosis, by 
a medical professional; however, the Board finds that the 
preponderance of the evidence is against such finding.  A 
private physician, who had the opportunity to review the 
veteran's service medical records, including the record that 
showed the diagnosis of cytomegalovirus, and examine the 
veteran, determined that the veteran had a febrile syndrome 
that met the criteria for a diagnosis of fever of unknown 
origin.  The physician attributed the fever of unknown origin 
to the veteran's service in the Persian Gulf.  Although he 
noted that it was possible that the veteran's symptoms could 
be attributed to known causes, he stated it would be 
impossible to determine the cause.  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran has met the requirements for the grant of service 
connection for fever of unknown origin, as being due to an 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

ORDER

Entitlement to service connection for fevers of unknown 
etiology is granted.


REMAND

The veteran presented testimony at a hearing before the 
undersigned Board Member in March 2001.  He and his 
representative asserted that the July 1999 VA examination was 
inadequate in that it did not address findings in compliance 
with the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board agrees and finds that another examination is 
necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
pain with history of spondylolisthesis.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, if any.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected low 
back pain with history of 
spondylolisthesis.  All necessary tests 
and studies, including x-rays and range 
of motion studies (in degrees) should be 
performed and reported.  The examiner is 
requested to review the veteran's claims 
folder in conjunction with this 
examination.  The examiner should be 
specifically requested to identify the 
affected muscle groups and joints and to 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected low back pain 
with history of spondylolisthesis.  

Based on this review and associated 
clinical findings, the examiner is 
requested to offer an opinion whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability of the affected muscle group(s) 
and joint(s) during flare-ups.  The 
examiner should also be requested to 
determine for each muscle group and joint 
involved whether, and to what extent, it 
exhibits weakened movement, excess 
fatigability, and/or incoordination.  Any 
opinion expressed should be accompanied 
by a written rationale.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent 
for low back pain with history of 
spondylolisthesis.

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 



